Citation Nr: 0125714	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-25 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to November 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. There is no medical evidence of a current disability as a 
result of a left knee injury sustained during service.


CONCLUSION OF LAW

The veteran does not have residuals of a left knee injury, 
which were incurred in or aggravated during active service. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2001); 
66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the veteran's claim for service connection 
for a left knee injury pursuant to the VCAA or amended 
regulations.  However, as explained below, prior to the 
changes, the RO took action that is consistent with the 
notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating this particular claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in an October 1999 rating 
decision and letter, the veteran was notified of the RO 
decision and his appellate rights.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107. Moreover, in a November 1999 statement of the 
case and in a supplemental statement of the case issued in 
July 2001, the RO notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim.  In addition, the 
RO sent the veteran letters dated April 1999, December 1999, 
and February 2001, which provided the veteran opportunities 
to present further evidence and argument in support of his 
claim.  

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary for 
the equitable disposition of his claim for service connection 
for a left knee injury.  See VCAA, 38 U.S.C.A. § 5103, 5103A, 
5107; 66 Fed. Reg. 45630-32 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. § 3.159).  For instance, since the 
veteran filed his claim, the RO has secured all service 
medical and personnel records, and VA and private treatment 
records and evaluation reports.  

The Board notes at this time that a February 2001 Board 
Decision remanded the issue of entitlement to service 
connection for a left knee injury in order to obtain the 
names and addresses of any individuals or treatment 
facilities that had treated the veteran for his left knee 
injury since his in-service knee injury in 1978.  The veteran 
was also requested to provide the RO with the date and 
location of any prior left knee surgery.  Finally, the RO was 
directed to schedule a VA examination to determine the nature 
and etiology of the veteran's claimed left knee condition.  
In February 2001, the RO sent the veteran a letter requesting 
the names, addresses, and approximate treatment dates of all 
medical care providers, both VA and non-VA, who may have 
additional records for his left knee injury from 1978 to the 
present.  To date no response from the veteran has been 
received. "The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal agency or department custodians.  The claimant must 
provide enough information to identify and locate the 
existing records..." See 66 Fed. Reg. 45620, 45631 (to be 
codified as amended at 38 C.F.R. § 3.159(c)(i).

Further, the RO requested a VA examination in May 2001.  A 
letter was sent to the veteran from the RO in May 2001, which 
explained that the veteran's failure to report for the VA 
examination would result in evaluating his claim based on the 
available evidence of record.  A notation in the file 
indicates that the veteran failed to show for his June 2001 
VA examination. "Individuals for whom an examination has been 
scheduled are required to report for the examination." 38 
C.F.R. § 3.326(a). When a claimant fails to report, without 
good cause, for a necessary VA medical examination, his claim 
may be decided on the basis of the evidence of record, or 
summarily denied, depending on the nature of the claim. 38 
C.F.R. § 3.655.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by providing names, 
addresses, and dates of treatment for a left knee injury and 
submission to a VA examination, is not an impossible or 
onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). The veteran's claim will be considered based on the 
evidence of record.

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim for service connection for a 
left knee injury and has obtained and fully developed all 
relevant evidence necessary for the equitable disposition of 
that claim, actions which are required under the VCAA, a 
Remand to comply with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere 
fact of an in-service injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  
If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Grober 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Turning to the evidence of record, the claims file contains 
the following pertinent information.  Service medical records 
indicate that in April 1978 the veteran sought treatment for 
a puncture wound to the left knee.  The examiner noted that 
there was no apparent damage to the internal ligaments or 
bone.  The veteran was sutured.  In October 1978, the veteran 
reported striking his left knee against a steel paint scraper 
approximately five months prior.  He indicated that he had 
locking of the left knee between 5 to 7 times since the 
injury.  He denied prior left knee trauma.  Physical 
examination revealed that the veteran's left knee was tender 
over the medial joint line.  The examiner's impression was a 
torn medial meniscus of the left knee.  In November 1978, the 
veteran provided a history of left knee injury.  He 
complained of occasional locking of the knee.  Physical 
examination revealed a small scar over the superior pole 
patella.  There was no effusion.  He was assessed with 
probable tear of the medial meniscus.  No other treatment was 
noted in service.

VA treatment records dated between September 1985 and August 
1999 are negative for any treatment for and/or complaints of 
residuals of a left knee injury.

The veteran failed to report for his VA examination scheduled 
in June 2001.

After reviewing all the evidence, while the Board 
acknowledges that the veteran sustained the initial injury, 
the veteran has not provided evidence establishing that he 
has a current disability as a result of the left knee injury 
incurred during service, and "[i]n the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  

As was previously noted by the Board, the RO attempted to 
obtain evidence of post-service treatment from the veteran 
that would indicate he had a current disability.  To date, no 
post-service medical records, VA or private, have been 
submitted to show treatment for the claimed disability, any 
evidence of continuity of symptomatology since his discharge 
from service, or significantly, any medical evidence that 
shows he currently has a left knee disorder as the result of 
an injury from service.  The record contains no evidence 
beyond the veteran's contentions that he has a current 
disability that is related to service.  As the veteran is a 
layperson with no medical training or expertise, his 
contentions alone do not constitute competent medical 
opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that the veteran is not entitled to service 
connection for a left knee injury. 

In reaching this conclusion, the Board acknowledges that, 
under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee injury is 
denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

